Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Shelton Austin on April 2, 2021.
Claim 30. (Currently Amended) A device, comprising: 
means for emitting a light [by a light source of a light projector]; 
means for projecting a first distribution of light from the emitted light; 
means for switching the means for projecting the first distribution of light between projecting the first distribution of light and being prevented from projecting the first distribution of light; 
means for projecting a second distribution of light from the emitted light; and 
means for switching the means for projecting the second distribution of light between projecting the second distribution of light and being prevented from projecting the second distribution of light, wherein the device is configured to transition between a plurality of modes using at least one of the [first diffractive optical element block and the second diffractive optical element block] means for projecting the first distribution of light and the means for projecting the second distribution of light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/